        Case 1:21-cr-00103-CJN Document 14-1 Filed 03/17/21 Page 1 of 3




                                                       U.S. Department of Justice

                                                       CHANNING D. PHILLIPS
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                    March 17, 2021

Stephen F. Brennwald
Brennwald & Robertson, LLP
VIA E-mail

       Re:      United States v. Robert Packer
                Case No. 21-cr-103-CJN

Dear Counsel:

       This is to memorialize the following initial discovery sent you via email on February 9,
2021 by AUSA Molly Gaston:

       Serial 1_Redacted; case initiation
       Serial 4; Serial 4_1A_001_001: report of pulling driver’s license and DL photograph
       Serial 5; Serial 5_1A_002_001; _002_004: memorializing issuance of criminal complaint
and arrest warrant; copy of the complaint and arrest warrant
       Serial 9; Serial 9_1A_001_001 to _002; photographs of Packer inside and outside Capitol
       Serial 12; Serial 12_1A_006_001: surveillance of house and photograph of house;
       Serial 14; Serial 14_1A_007_001 to _005: execution of search warrant, evidence log and
diagram, evidence receipt and list of items seized;
       Serial 15; Serial 15_1A_008_001 to _003: surveillance of house and photographs;
       Serial 15; Serial 15_1A_009_001: hand written notes of surveillance
       Executed Arrest Warrant

       And, to memorialize discovery set 2, sent you on March 15, 2021 via email:

       Serial 11_1A_007_001 Execution and sign in log for search warrant, and notes taken
during the execution
       Serial 11_1A_007_003 Receipt for property seized
       Serial 11_1A_007_004 Diagram of house
       Serial 22_Redacted Report of arrest with voluntary statements by your client
       Serial 22_1A_001 Miranda form
       Serial 22_1A_002 Notes from brief interview
         Case 1:21-cr-00103-CJN Document 14-1 Filed 03/17/21 Page 2 of 3




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       Additional materials will be provided after the entry of a Protective Order in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.



                                                      Sincerely,

                                                      /s/ Mona Lee M. Furst
                                                      Mona Lee M. Furst
                                                      Assistant United States Attorney


                                                 2
        Case 1:21-cr-00103-CJN Document 14-1 Filed 03/17/21 Page 3 of 3




Enclosure(s)
cc:




                                       3
